DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1. 	Claims 1-6 remain pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 7, 2019 and September 22, 2020 are being considered by the examiner.



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-6 are directed to mapping medical data, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-4 are directed to a method including at least one step and claims 5-6 are Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method comprising:
operation A configured to generate a domain clinic model ontology that defines concepts of medical data collected from an individual clinic and relations between the medical data;
operation B configured to load the domain clinic model ontology and an SNOMED CT ontology that defines concepts and relations of standardized medical terms, when concepts included in the domain clinic model ontology and/or SNOMED CT ontology have a similarity greater than or equal to a predetermined threshold value, to determine that the corresponding concepts are mapped, and to generate a DCM-SNOMED mapping file associated with the mapping information;
operation C configured to load the SNOMED CT ontology and a vMR ontology that describes concepts and relations of data models defined in the Health Level 7 standard, when concepts included in the SNOMED CT ontology and/or the vMR ontology have a similarity greater than or equal to a predetermined threshold value, to 
operation D configured to generate a DCM-vMR mapping file associated with mapping information between the medical data collected from the individual clinic and the concepts included in the vMR ontology, using the DCM-SNOMED mapping file and the vMR-SNOMED mapping file.

The above-recited limitations set forth an arrangement where information is received regarding a medical data.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. mapping file data).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to patient clinical medical data .  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The claims do recite additional limitations:  
	Natural language processing
	


[page 8, lines 12-16: there is provided a server, wherein a
computer program that is recorded in a computer readable
recording medium so as to implement mapping of
heterogeneous medical data]; and 

[page 12, lines 12-16: the mapping system may perform
natural language processing of the terms extracted from
the SNOMED CT and vMR, together with the classification
information, and may perform processing of text
including the corresponding terms].

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.


35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

 	As per claims 1-3 and 6, with regard to representative claim 1, having “operation conrfigured to”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “operation configured to” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at page 8, lines 12-16: there is provided a server, wherein a computer program that is recorded in a computer readable recording medium so as to implement mapping of heterogeneous medical data.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2015/0149191, Lee, et al., hereinafter Lee.
9.	Regarding claim 1, Lee discloses a method of mapping heterogeneous medical
data, the method comprising:
operation A configured to generate a domain clinic model ontology that defines concepts of medical data collected from an individual clinic and relations
between the medical data, (page 5, para. 55, ontology modeling unit 111 classifies the received candidate ontologies including the source ontology and the target ontology into one or more subsets. The ontologies may generally consist of five subsets. The subsets constituting the ontology may be generally divided into name, label, relationship, axiom, and property);

to determine that the corresponding concepts are mapped, and to generate a DCM-SNOMED mapping file associated with the mapping information, (page 1, para. 4, ontologies are applied to fields like Gene Ontology (GO), National Cancer Institute Thesaurus (NCI), Foundation Model of Anatomy (FMA), and Systemized Nomenclature of Medicine Clinical Terms (SNOMED CT)., page 1, para. 5, A relation between different candidate ontologies is referred to as ontology mapping or alignment, page 1, para. 9, The maximum number of matching requests may not exceed the number of participating nodes, and the maximum number of matching jobs may not exceed the number of individual cores among all the participating nodes. The matching jobs may be independent of other matching jobs and the matching requests operating in other participating nodes., and page 5, para. 61, The ontology matching apparatus for large-scale biomedical ontologies according to the present invention distributes the ontology matching for matching the candidate ontologies into the individual cores of the participating nodes and performs parallel processing);
 	operation C configured to load the SNOMED CT ontology and a vMR ontology that describes concepts and relations of data models defined in the Health Level 7
standard, when concepts included in the SNOMED CT ontology and/or the vMR ontology have a similarity greater than or equal to a predetermined threshold value,

 	operation D configured to generate a DCM-vMR mapping file associated with mapping information between the medical data collected from the individual clinic
and the concepts included in the vMR ontology, using the DCM-SNOMED mapping file and the vMR-SNOMED mapping file, (page 1, para. 9, The maximum number of matching requests may not exceed the number of participating nodes, and the maximum number of matching jobs may not exceed the number of individual cores among all the participating nodes. The matching jobs may be independent of other matching jobs and the matching requests operating in other participating nodes., and page 5, para. 61, The ontology matching apparatus for large-scale biomedical 
10.	Regarding claim 2, Lee discloses the method of claim 1 as described above.  Lee further discloses wherein the operation B comprises:
calling a library for determining a similarity of concepts included in the domain clinic model ontology and/or the SNOMED CT ontology, wherein the library comprises at least one of a string matching algorithm, a synonym matching algorithm, a label matching algorithm, a structure-based child algorithm (child based structure algorithm), and a structure-based property algorithm (property based structure algorithm), (page 3, para. 36, The distribution processing unit 130 applies a matching library to one or more of the ontology subsets divided on the basis of the distribution algorithm to divide the ontology subsets into matching requests (hereinafter, referred to as MRs), matching jobs (hereinafter, referred to as MJs), and matching tasks (hereinafter, referred to as MTs). Equation 2 below denotes the relation among MR, MJ, and MT of the distribution algorithm applied to the distribution processing unit 130). 
11.	Regarding claim 3, Lee discloses the method of claims 1 and 2 as described above.  Lee further discloses wherein the operation D comprises:
scanning the DCM-SNOMED mapping file and vMR-SNOMED mapping file so as to determine whether a predetermined concept is included in both files, and mapping the corresponding concept, (page 1, para. 4, ontologies are applied to fields like Gene Ontology (GO), National Cancer Institute Thesaurus (NCI), Foundation Model of Anatomy (FMA), and Systemized Nomenclature of Medicine Clinical Terms (SNOMED 
12.	Regarding claim 4, Lee discloses a method of mapping heterogeneous medical
data, the method comprising:
 	loading a domain clinic model ontology that defines concepts of medical data collected from an individual clinic and relations between the medical data, and an
SNOMED CT ontology that defines concepts and relations of standardized medical terms, and calculating a Similarity of concepts included in the domain clinic model ontology and/or the SNOMED CT ontology, (page 4, para. 43, In addition, when the number of the MTs included in one or more MJs is kept the same among one or more MJs in the procedure of subdividing the MRs into the MJs, most individual cores can terminate the matching operation at a similar time to generate the matching results, 
 	loading the SNOMED CT ontology and a vMR ontology that describes concepts and relations of data models defined in the Health Level 7 standard, and performing
natural language processing of concepts included in the SNOMED CT ontology and/or the vMR ontology so as to calculate a similarity of concepts between the
ontologies, (page 4, para. 44, The distribution processing unit 130 delivers a predetermined number of MRs included in one or more ontology subsets to the participating nodes as described above. One of the MRs is delivered to the corresponding one of the participating nodes. The one MR delivered to the one participating node of the nodes includes MJs corresponding to respective one or more cores included in the corresponding participating node. The one or more MJs included in one MR are allocated to the corresponding cores in one-to-one relation.); and
 	calculating mapping information between concepts included in the domain clinic model ontology and/or the vMR ontology, (page 1, para. 9, The maximum number of matching requests may not exceed the number of participating nodes, and the maximum number of matching jobs may not exceed the number of individual cores among all the participating nodes. The matching jobs may be independent of other matching jobs and the matching requests operating in other participating nodes., and page 3, para. 36, The distribution processing unit 130 applies a matching library to one or more of the ontology subsets divided on the basis of the distribution algorithm to divide the ontology subsets into matching requests (hereinafter, referred to as MRs), 
13.	Regarding claim 5, Lee discloses a system for mapping heterogeneous medical data, the system comprising:
	a domain clinic model ontology that defines concepts of medical data collected from an individual clinic and relations between the medical data, (page 5, para. 55, ontology modeling unit 111 classifies the received candidate ontologies including the source ontology and the target ontology into one or more subsets. The ontologies may generally consist of five subsets. The subsets constituting the ontology may be generally divided into name, label, relationship, axiom, and property);
an SNOMED CT ontology that defines concepts and relations of standardized medical terms, (page 1, para. 4, ontologies are applied to fields like Gene Ontology (GO), National Cancer Institute Thesaurus (NCI), Foundation Model of Anatomy (FMA), and Systemized Nomenclature of Medicine Clinical Terms (SNOMED CT)., page 1, para. 5, A relation between different candidate ontologies is referred to as ontology mapping or alignment, page 1, para. 9, The maximum number of matching requests may not exceed the number of participating nodes, and the maximum number of matching jobs may not exceed the number of individual cores among all the participating nodes. The matching jobs may be independent of other matching jobs and the matching requests operating in other participating nodes);

 	an automatic mapping authorization module configured to load the domain clinic model ontology and the SNOMED CT ontology, when concepts included in the domain clinic model ontology and/or the SNOMED CT ontology have a similarity greater than or equal to a predetermined threshold value, to determine that the corresponding concepts are mapped, and to generate a DCM-SNOMED mapping file associated with the mapping information, (page 1, para. 4, ontologies are applied to fields like Gene Ontology (GO), National Cancer Institute Thesaurus (NCI), Foundation Model of Anatomy (FMA), and Systemized Nomenclature of Medicine Clinical Terms (SNOMED CT)., page 1, para. 5, A relation between different candidate ontologies is referred to as ontology mapping or alignment, page 1, para. 9, The maximum number of matching requests may not exceed the number of participating nodes, and the maximum number 
	a category mapping module configured to load the SNOMED CT ontology and the vMR ontology, when concepts included in the SNOMTED CT ontology and/or the vMR ontology have a similarity greater than or equal to a predetermined threshold value, to determine that the corresponding concepts are mapped, and to generate a
vVMR-SNOMED mapping file associated with the mapping information, (page 1, para. 4, ontologies are applied to fields like Gene Ontology (GO), National Cancer Institute Thesaurus (NCI), Foundation Model of Anatomy (FMA), and Systemized Nomenclature of Medicine Clinical Terms (SNOMED CT)., page 1, para. 5, A relation between different candidate ontologies is referred to as ontology mapping or alignment, page 1, para. 9, The maximum number of matching requests may not exceed the number of participating nodes, and the maximum number of matching jobs may not exceed the number of individual cores among all the participating nodes. The matching jobs may be independent of other matching jobs and the matching requests operating in other participating nodes., and page 5, para. 61, The ontology matching apparatus for large-scale biomedical ontologies according to the present invention distributes the ontology 
 	a reconciliation and inference module configured to generate a mapping file associated with mapping information between the medical data collected from the individual clinic and the concepts included in the vMR ontology, using the DCM-SNOMED mapping file and the MR-SNOMED mapping file, (page 1, para. 9, The maximum number of matching requests may not exceed the number of participating nodes, and the maximum number of matching jobs may not exceed the number of individual cores among all the participating nodes. The matching jobs may be independent of other matching jobs and the matching requests operating in other participating nodes., and page 3, para. 36, The distribution processing unit 130 applies a matching library to one or more of the ontology subsets divided on the basis of the distribution algorithm to divide the ontology subsets into matching requests (hereinafter, referred to as MRs), matching jobs (hereinafter, referred to as MJs), and matching tasks (hereinafter, referred to as MTs). Equation 2 below denotes the relation among MR, MJ, and MT of the distribution algorithm applied to the distribution processing unit 130).
14.	Regarding claim 6, Lee discloses the method of claim 5 as described above.  Lee further discloses a first module configured to load the domain clinic model ontology and the SNOMED CT ontology, and to calculate a similarity of concepts included in the domain clinic model ontology and/or the SNOMED CT ontology, (page 4, para. 43, The numbers of MRs, MJs, and MTs may be set in consideration of not only the participating nodes and the number of the individually participating nodes, but also a scenario in which the most optimized parallel processing can be performed. Each MJ itself is 
 	a second module configured to load the SNOMED CT ontology and the vMR ontology, and to perform natural language processing of concepts included in the SNOMED CT ontology and/or the vMR ontology, so as to calculate a similarity of concepts between the ontologies, (page 4, para. 47, The bridge pattern is a kind of mapping file, and is a custom-defined format for mapping files depending on individual users. For example, when a mapping file in the XML format is desired along with a specific schema, the format may be different from a mapping format defined by another user. All such individual formats are referred to as the bridge pattern. That is, the aggregating unit 140 may provide ontology mapping to be consistent with the individual format desired by the individual user by virtue of the bridge pattern. The aggregating unit 140 stores the used bridge pattern for another user.); and
 	a third module configured to calculate mapping information between concepts included in the domain clinic model ontology and/or the vMR ontology, (page 4, para.49, The first operation collects all results of single MTs in all MJs. In the first operation, O.sub.b.sup.i indicates the matching result of the MT (bridge ontology of the MT), and O.sub.b.sup.Job indicates an intermediate bridge ontology of the MJ. The second operation sums results of all MJs performed in one participating node.).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	MEDICAL ONTOLOGIES FOR MACHINE LEARNING AND DECISION SUPPORT (US 20080201280 A1);
B.	SYSTEMS, METHODS, AND APPARATUS FOR COMPUTER-ASSISTED FULL MEDICAL CODE SCHEME TO CODE SCHEME MAPPING (US 20120110016 A1);
C.	System and method for creating and searching medical ontologies (US 8229881 B2);
D.	Computer-implemented method for mapping medical code schemes, involves outputting alphanumeric indication and graphical representation to user, and accepting user input to select match between code schemes (US 20130086069 A1);
E.	Method of composing an ontology alignment (US 8620931 B2).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624